Title: Adams’ Minutes of the Trial: Special Court of Admiralty, Boston, June 1769
From: Adams, John
To: 


       
        Mr. Fitch.
       
       About the Time of the Blow—the 2d Pistol was fired.
       Commission from Commissioners.
       Instructions.
       Witnesses.
       Peter Bowen. I have seen all the Prisoners on Board the Brigg Pit Packet on the 22d. April last. In the Fore Peek. I knew Lt. Henry Gibson Panton, lately deceased. He was Lt. of the Rose Man of War. He was on Board the Brigg Pit Packet when I saw those Men.
       Mr. Panton went on Board, and I with him. We enquird for the Master, who proved to be the Person we spoke to. Master, Mr. Panton and I went down in the Cabin. When below Mr. Panton enquired from where the Brig came? Master made answer from Calais Cadiz bound to Marblehead. Mr. Panton then asked him for his Bills of Lading, clearance, and other Papers. Master answerd he had no Papers except a Bill of Health which he produced. Next Mr. Panton asked how many Men he had on Board? Master answerd 6 before the Mast besides himself and Mate. He then asked for his Log Book? Master produced it. Mr. Panton desired the Hatchways and scuttlesmight be opend, and he would send his People down to search for uncustomd Goods or to that Purpose. Master said it should be done. Mr. Panton and I went upon Deck leaving the Master in the Cabin. Mr. Panton desired the Mate to send all his Hands aft. At the same time orderd the Roses People to go below to search. The Mate said he would send what Hands there was aft. Mr. Panton said he must send ’em all. Mate said he could not send ’em all aft but he would go and call them. Mate went forward. Mr. Panton orderd me to go with him. Mate called the People, but none of them answerd, of which the Mate went aft and informed Mr. Panton.Mr. Panton said We must search for them. Lights were got. Mr. Panton orderd me with 2 of the Boats Crew to search in the main hold for the Men. We searched. We found nor heard none. I came out of the main Hold and went forward. Gibson, one of the Boats Crew said to me theres a Scuttle, pointing to one be­fore him. We orderd him and Churchill another of the Boats Crew, to unlay. Churchill taking up the Scuttle, called out “Here they are,” and desired the Men he saw to come up. Briggs People swore they would not, meaning those in the fore Peek, and that the first Man that dared to approach em, they would cut his Limbs off. Which of em said this I cant tell. They all spoke to that Purpose—at the same Time shewing a Hatched Hatchet, Harpoon, a Musquet and a Fish Gigg. I then said, the Lt. wanted to see them and desired em the Prisoners to come upon deck. They swore they would not. I informed Mr. Panton of what happend. Mr. Panton, hearing it, went forward. I went with him. Mr. Panton mildly desird the Briggs People the Prisoners to come out— which they refused to do, swearing they would die in the Hold before they would suffer themselves to be impressed. Mr. Panton then said he wanted to search the Hold, and asked them to let him come down where they were. They repeated to him what they had threatened to me and shew him their Weapons. Mr. Panton desired a 2d. Time that they would come out, adding if they persisted in refusing he must oblige them. One and all of them said to Mr. Panton if he brought any Arms against them, he should be their Mark and they would put his Lamp out first. Mr. Panton ordered the Roses Boat to be manned and sent Mr. Stanhope aboard the Rose for Assistance, which I did. I returned to Mr. Panton, and found him talking with the Prisoners, endeavoring to perswade them to come out, explaining the folly of being obstinate. The Prisoners said several Times in my hearing, if there were 50 men armd they would not be taken, and told Mr. Panton if he had any Regard for his own Life, he would let them pass. He said it was his Duty and he could not do it. They said they knew he was Lt. and knew his orders, and desird them again to let them pass, swearing and repeating their Threats against him particularly. Mr. Panton had a Candle in his Hand, the Place being very dark, which he gave to one of the Prisoners. Desird they would let him see what sort of a Place they were in. One of em took the Candle and lighted it about where they stood. Mr. Panton said He could not see what sort of a Place it was, and wanted to go down. They said he should not go down, and if he attempted it they would shoot him, and Pierce Fenning presented the Musquet and said it was loaded with sluggs and primed. Then returned the Candle. Mr. Panton Aye! will you shoot me? In a joking, chearfull Manner, added, I will take a Pinch of Snuff first, and ordered me to go and see if the Boat was come back. I informd him the Boat was just returnd. Mr. Peacock, Mr. Stanhope, Forbes the Master at Arms, and the Boats Crew. They all came below.Mr. Panton asked the Prisoners if they would surrender. They said they would not. Mr. Panton orderd Mr. Peacock and the Boats Crew to go below in the main hold, and open the Bulkhed where the Prisoners were. As soon as the Crew began to work upon the Bulk head, the Prisoners all of em at different Times said they would shoot the first Man that made a Hole. One of em, which I cant say, advised the others to shoot the Lt. first and divide themselves, 2 to defend the Scuttle and one the Bulk head. One of those at the Scuttle presented a Musquet, the other a Fish gig. One from within called out fire. Mr. Panton and I having our swords drawn, I with my sword struck the Musquet out of its Direction at Mr. Panton. Mr. Panton came over towards me and orderd the Scuttle to be laid down, which Woodgate one of the Boats Crew did and stood upon it, to prevent their Doing any Mischief that Way. Mr. Panton and I went below to see what Mr. Peacock and the Crew had done there. The Master att Arms had made an opening with an Iron Crow in the Bulkhead, and having made a small one, one from within presented a Musquet thro it, at him, threatening to the Master at Arms, threatning to shoot him. When we went below the Roses People had seperated themselves, at each End of the Bulk head. Mr. Panton went to the starboard side, where Mr. Peacock, and some of the Crew were. I went to the Larbord side where Forbes, Silley and Sinclair were. The Man who presented his Musquet at Forbes, went over to the other side, upon which Forbes took up his Crow and broke off a large Plank, and then gave the Iron Crow to Sinclair and took up his gun Pistol. One within presented a Musquet at Sinclair, which he snapped 3 times, the others calling out to fire damning the Peice for not going off. Silley got hold of the Musquet, but by himself could not keep it—those within drawing it from him. Then Silley went to Mr. Pantons side. Almost immediately after I heard the Report of a Pistol which Silley at that time said was fired by him, without Ball at the Man who threatned the Lt. so hard, who the Man was I cant tell, being on the other side. Mr. Panton, all this time, frequently begging of them to surrender or he must clear his Way to them. Some of them again said they would shoot Mr. Panton first. And Forbes the Master at Arms afterwards next, before they would be taken. Upon Hearing the Report of a 2d Pistoll I turned about and saw Mr. Panton had been wounded in the Throat. I did not see the Harpoon. I saw the shape of the Harpoon upon the Throat—and he had fird a Pistol as I then thot, at the receiving of that Wound. Mr. Peacock was with him, and Ransford one of the Boats Crew endeavouring to stop the Effusion of Blood with their Hankerchiefs. Then went on deck. With Help of 2 Men of the Boats Crew, I carried Mr. Panton to the Briggs Cabbin, where he expird in less than 2 Minutes Hours. I believe the Wound I saw was the Occasion of his Death.
       Qu. by Mr. Fitch Mr. Trail. Did Mr. Panton declare he wanted to search for uncustomd Goods, when the Candle was handed down.— He did not at that Time.
       Q. by me. Do you know what orders Mr. Panton had before he left the Rose, and by whom given.—No.
       Q. Did Mr. Panton ask the Master if he had any favour for any of his Crew and if he had he would not take him.—No.
       Q. Did you hear Mr. Panton say he did not intend to have taken more than 2, but as they had hid he would take all 4.—He did not tell the Master so, but he told the Prisoners so while the Boat was gone aboard the Rose.
       Q. Did Mr. Panton perswade the Men to go on board the Man of War.—He told em they should have good Usage if they would go.
       Q. Did he say, after the Candle was moved about did he not say he was satisfyd there was no uncustomd Goods there. No.
       Q. What arms had Mr. Panton and his Party, when they went first on board.—No Body but Mr. Panton had any when they first went on board, and he only a sword.
       Q. What Arms were brot on bord the Brigg by the Boat, when she came the 2d. time?—Cutlasses, Pistolls and Musquets—how many I cant say.
       Q. Any of Mr. Pantons Party used any threatning Expressions to the Prisoners, and what. They said if they hurt any of em with their Weapons they would fire upon them. This was before the first Pistol.
       Q. Any of Mr. Pantons Party presented their Pistolls at the Prisoners, or made any Rushes at them with their swords or Hangers before the fatal Blow was given.—They kept their Pistals in their Hands, but the Men had no swords, and none made any Pushes.
       Q. Had all the Boats Crew Pistols.—I cant say that. The Lt, 2 Midshipmen, the first Time, there were more than the Boats Crew the second Time. Boats Crew 7. 2 Midshipmen. 4 more might come the 2d. Time. About 10 the first Time.
       Q. Were all the Persons from the Man of War below.—Not all the Time I believe. They were about the ship.
       Q. Did not the Prisoners often say they did not want to hurt him or his Men, they only wanted their own Liberty’?—Yes. I dont know that I heard ’em more than once.
       Q. Whether they beggd and pleaded that the Lt. would let ’em alone.—Yes.
       Q. When the Prisoners said they would die before they would be pressed, did the Lt. tell ’em he did not want to impress ’em, but only wanted to look for uncustomed Goods.—No.
       Q. Did the Lt. ever tell em he did not want to impress them?—No never in my Hearing.
       Q. Was the Opening in the Bulkhead such, that the Lt. might see into the Forepeak, whether there was uncustomed Goods there or not.—I dont know.
       Q. Did you hear the Prisoners say to Lt. Panton they had nothing against his searching if he would let them alone.—No.
       Q. Did they take the Candle in order to shew him there was none goods.
       Q. Whether the Prisoners took the Candle from the Lt. and moved it about, that he might see there was no Goods there?—Lt. desird them to take it that he might see what sort of Place they were in.
       Q. Lt. said he could not see and wanted to come down.
       Q. by Mr. Fitch, whether the Hold was not so full of Cargo that they could not stand upright.—In the main hold we were obligd to set down on the Salt. I was never in the forepeak.
       Q. by Mr. Auch Judge Auchmuty. How long between the two Pistols.—I cant tell it might be a Quarter of Hour more or less. I cant tell.
       Q. by Gov. Bernard. Do you know which Prisoner gave the Wound? —No.
       
       Mr. Henry Stanhope. Midshipman cozn. cousin of Earl of Chesterfield.
       
       Mr. Panton was Lt. of the Rose Man of War. Knows the Prisoners, saw em 22d. April last on board the Pit Packett. I went on Board the Brigg, with Mr. Panton. The Mate threw a Rope to the Boat. Lt. enquird for Master who was the Person he spoke to. We went down into the Cabin with him. Panton, Bowen and I. When below, Lt. demanded of the Master the Bills of Lading and Clearance. He informd he had none but Bills of Health. Mr. Panton then asked for his Log Book which he produced. He then asked how many Hands he had on Board. He anserd 6 before the Mast, besides himself and Mate. Lt. went upon Deck, the Master came up a little after. Lt. told the Master he must let his Men search for prohibited Goods, which the Master readily comply’d with replying “very well.” Lt. sent Mr. Bowen with two of the Boats Crew to search the Hold. Mr. Bowen came up and related what had happend. Lt. orderd me to stay upon deck and look after the Roses Boat. Presently Mr. Bowen came up and told me it was Mr. Pantons orders, that I should go on board for assistance. I went with 4 of the Boats Crew, and acquainted the Captn. with what had happend. Returnd with Mr. Peacock, and Forbes the Master at Arms and others I cant recollect who, with Arms, Cutlasses, Pistolls, and Musketts. On my Return I know but little of what happd after. When Mr. Bowen came up, he said there were Men aboard who swore the first Man approached them, they would kill.
       
       Q. by me. Was the Lts. order to Mr. Bowen and 2 of the Boats Crew to search the Hold for Men or for prohibited Goods.—I cant say. He told em to search the Hold for what Purpose I know not.
       Q. by Mr. Fitch. Was the orders to search presently after he told the Master he must search for Goods.—In a short time after, but the orders were given on deck. What was said to the Master was in the Cabin.
       
        Mr. William Peacock.
       
       Mr. Panton was Lt. of the Rose. I knew all the Prisoners aboard the Pitt Packet 22 last April. At my first Arrival on board the Brigg, I enquird of the Mate where Mr. Panton was. He said down in the fore hatchway. I went down directly followd by the Boats Crew. I enquird the Cause of the Disturbance. He told me that despite all the Arguments he could make use of, the Briggs People, 4 in Number, were down the fore Peak, and said they were resolved to die, sooner than be pressed on Board a Man of War. Mr. Panton then orderd me down the Main hold, with the Boats Crew, to force down a bulk head, which Parted the main from the forehold.
       I went down directly, and orderd the People to break down the bulk head, which they began. The Brigs People the Prisoners from within threatned to kill the first Person they saw. Upon a Holes being made by our People in the Bulkhead, they presented a Piece thro that hole and snapped it 3 different times. The People in the mean time breaking the Bulk head down. So that in a little time I could discern 4 Persons differently armed, with Gun, fish Gig, Ax and Harpoon, still struggling to hurt our People as much as lay in their Power. Mr. Panton then came down, and orderd the People to desist from breaking the Bulkhead down, till he had spoke to those within, the Prisoners. He represented to em the folly of persisting vs. a superiour Number, acquainting em with the Impossibility of their Escape and promising them good Usage if they would come out voluntarily. They told him they would not, and that they knew him to be a Lt., that the Men acted by his orders, and that the first Man that offerd to touch the Bulkhead they would do for him (meaning Mr. Panton). One of our Men, then hearing this threat, snapped fired a Pistol at the Man who told Mr. Panton so, loaden with Powder only, which must be true, as it only scorchd his Upper Lip and made it bleed, in order to intimidate him as the Man declard. James Silley the Man. The Man Corbit said to Mr. Panton, see what one of your Men has done pointing to his Lip. Lt. made answer, it was not done by his Order, when you He meaning Corbit, came on board the Rose he would shew him the Man that did it. In order as I suppose to get satisfaction. Lt. then askd them if they would come out and promisd them good Usage again. They said they would not, and that the first Person that offerd to approach them they would kill him. Michael Corbit was the chief Speaker, and said this in Particular. What he said the rest generally joind in, and assented to Lt. then gave new orders, to break down the Bulk head, which our People did as well as they could being interrupted by the Prisoners. Immediately after, Mr. Panton gave orders to stop a second time, and askd them if they would come out again. They said No. Lt. then askd one of ’em, to lend him his Ax that he might beat the Bulk head down the sooner, in a Joking manner. He within answered he’d lend it to scalp him. Lt. then orderd us to break down the Bulkhead. Which we were just going about, when Corbit the Prisoner at the Bar, struck at Mr. Panton with his Harpoon. Mr. Panton immediately said after the stroke, Peacock “the Rascall has stabbed me, thro the Jugular Vein.” I immediately fired my Pistol at the Person who wounded him, who was Corbit. I saw his Blood spout out amazingly before I fired my Pistol.
       Q. by the Govr. In what Posture was Mr. Panton?—He was sitting on the salt opposite to Corbit and was not any Ways attempting to force an Entry.
       Q. by Commodore Hood. I distinguishd Corbett, by the Blood on his Face.
       When Silley fired the Pistol, Lt. took the Pistol from him and gave orders that no one should fire, without his orders.
       Q. by Lt. Govr. Did the Prisoners discover that they heard these orders.—I did not see any Difference in their Behaviour. I cant tell whether they heard. There was a Noise, I was quite close to him.
       
       Q. by Judge Auchmuty. How long between the 2 Pistols—1/2 an hour I am sure it was.
       Q. by Gov. Bernard. Did Mr. Panton ever give orders that his Men should fire at the Prisoners?—No sir. Never.
       Q. by me. What Number of Men and what Arms.—A. 8 came with me and Mr. Stanhope. We brought 2 Musquetts, 4 Pistolls, and 4 Cutlaces.
       Q. by me. What Threats were used by any of the Lts. Party, to the Prisoners?—The firing of the Pistol, and damning one another, but no other Threats that I heard. Mr. Panton might say they had better come out by fair Means.
       Q. Did you draw up your first Deposition Yourself?
       Q. by Judge Auchmuty. Have you any Doubt upon your Mind but that he intended to impress the People, or not?—No sir.
       Q. by Lt. Govr. Whether the other 2 Men were impressd.—They were carried on board the Rose, but immediately dischargd.
       Q. Did you hear the Prisoners say to Lt. they did not want to hurt him or his Men?—I heard Corbit say to Mr. Panton see here what is done? What Right has your Men to do this.
       Q. Did you hear the Prisoners or any of ’em say to Lt. or any of his Party, I can fly from you no further, I must defend myself.—They said they were resolved to defend themselves.
       Q. Did any of the Prisoners say they were no Deserters, and Lt. could have no orders to impress them in time of Peace.—No. Not as I heard.
       
       Forbes Master at Arms.
       I knew Lt. Panton very well. I know all the Prisoners very well, saw ’em first on Board the Pitt Packet belonging to Marblehead.
       I was called and orderd to go aboard the Brigg to Mr. Pantons Assistance, which I did. I walked forward to the starboard side of the forecastle. I heard one of the Briggs Crew, call out from below, “come on you Dogs, here we are.” I took off my Coat and threw it upon the forecastle, then went down below, one of the Boats Crew with me with a Light to shew me the Bulkhead, which I saw by the Light. I laid my Hand upon it. I said there was nothing to be done without an Iron Crow. I went up the main Hatchway to look for one. I met the Lt. He askd me where I was going. I told him I was going to look for an Iron Crow. I turnd aft and found one, and carried it down to break open the Bulkhead by Mr. Pantons orders. Lt. at the same time told me, they were well stowed forward. I gave 2 Strokes at the Bulk head with the Crow. One of the Crew, which the rest calld Corbit, by his Voice I judge, said that was all they wanted. 5 or 6 Blows made a Hole in the Bulk head so as We could see them and they us. Lt. crawld along forward. As soon as the Prisoners see him, they in general threatned him with death. And one of em whom the rest calld Corbit said Mr. Lt. I will kill you first. And you may be sure of death if you dont go about your Business. And at the same Time presented a Musquet at Mr. Panton. Others of the Prisoners within presentd fish Gig, Harpoon and Ax at the Lt., without the least Abuse from that Gent. the Lt. I seeing em present their Weapons, towards the Lt., I was afraid they would kill him. I call’d out to ’em, and desird em not to point their Weapons to kill so good a Gentleman as what that was for he meant them no harm. And if you do not leave off pointing your Weapons at him I will fire among you, which by a Rally I made upon them I drew them to my side and I frequently presented my Pistoll to ’em toas it is proper a Man should preserve his own Life. One of the Prisoners, the rest called Ryan, was in the Larbord Wing with a fish Gig in his Hand. He hove it at me. The length of his Arms, not doing the Execution they would have him, Corbit cryd out kill the Buger, and accused him of Cowardice for not doing it. Corbit ran to the Larboard side where he Ryan was and catchd the staff in his Hand. And he took hold of the staff and the Grain came off. Upon Corbits return to the other side, he took a Musquet from another, and snapped it at one of the Boats Crew 3 times, then went to his own Quarter again. The Opening I made was so big that the wounded Man came out. It was all down to a Piece of a Plank, which Corbit made several Attempts to pull down, swearing at the same time he wanted room to kill the Lt. One of the Boats Crew with me, made 2 or 3 attempts to hall this Plank down. But a Musquet being presented at him by one of the Prisoners he catched hold of it, but not being able to keep his Grip, he flew over, to the side where the Lt. and the rest of the Gentlemen were, took up a Pistal. Corbit seeing that dard him to fire. He told him he would if he did not put his face back from the Bulk head. Fire if you dare, I will kill the first of ye. Then I heard the Pistall go off. Silly who fird it, came over to my side. Lt. call’d out, but cant say what he said. He seemd to speak hot. Silly came over to my side, with a loaded Pistall in his Hand, I know there was priming in it, therefore I conclude was loaded. The Prisoners after this were very hot, pushing their Weapons at Us. I called out to the Lt. and said I must be obliged to fire to save my own Life. He called me by my Name, and forbid me to fire more than once, or else I’d have shot every Man of them. At the same time, the Lt. demanded Silleys Pistal from him, Lt. thinking Silly as hot as I was. Blew out the priming and gave it to one of the Boats Crew. The next thing I observd, 2 or 3 Minutes after, was Corbit darting out a Harpoon thro the Bulk head, where the Lt. used to sit i.e. had been sitting. I did not see the Lt. at that Time. In a Moment as quick as possible, I heard a Pistall go off. I dont know who fird it. The Pistall was followd by a groaning in the Hold among the Prisoners. Corbit said he was shot thro the shoulder, and lost the Use of one of his Arms. Ryan said the same afterwards. I advised em to come out and get our Doctor that they might not bleed to death. Corbit said he would not. That he would die there, and bleed to death. I advised Ryan to come out, and helped him out, with a Pistal in my Hand, cockd and primed, they with their Weapons threatening to kill me if it i.e. I came in. They admitted me to come to the Bulkhead. One of the Boats Crew came down and said that Mr. Panton was dead. The first I heard or thot of it. I said to Corbit you are the Rascall that has killd the Gentleman and youl be hangd for it. He said he would kill me next for he believed I was an officer of Marines. I told him let me be what I would, I would have the satisfaction of putting him in Irons by and by both Leggs, which I had and if there had been 25 I would have put ’em all in. Ay says he you are Master at Arms, if I had known that I would have killd you long ago.
       Q. by Govr. Was the hold Hole where the Lt. was wide eno for the Lt. to get thro.—I cant think it was. The largest Breach was at the larbord side. A Man might have got his Head thro. I saw Corbit make a Push with the Harpoon, but could not see that Lt. by Reason of a Trunk.
       Q. by Prisoner Corbet. How could you see when there was no Light, the scuttles being down.—There was no Light among ’em, but we had Lights and the Planks were all clear where we were. The Light shone full upon them.
       Q. by Mr. Otis. Had Lt. a sword or Pistal at the Time he fell?—To my Knowledge I never saw any Weapon in his Hand but a snuff Box.
       Q. Do you remember Corbits requesting intreating the Lt. to go about your Business, and stand off?—They said go about your Business and stand off. Their constant Cry was, if we would not go about our Business they would kill.
       Q. Do you Did Corbit and the rest frequently say, he did not desire to hurt him if he would go about his Business.—Not to my Knowledge.
       Q. Did you consider yourself as searching for Goods, or as one of a Press Gang?—When the Lt. said they were well stowd forward, I thought there were goods. I am not to be a judge of my officers Business. I imagine it was for seizing Smugglers as well as any thing else. I am not a judge whether Lt. would have pressed them. The latter End they behavd so rough and turbulent that the Lt. I believe would take some of ’em on board the Rose.
       Q. Did you hear Lt. say he would press em?—I did not that I remember.
       Q. Did you frequently hear the Prisoners declare they would die before they would be impressed on board a Man of War.—I heard Corbit say, he would not go on board a Man of War. At the time when he said he was wounded, he said he would die, before he would go aboard a Man of War. They said that all they had in the World was there and they were defending it.
       Q. Did you hear em say they were in defence of their Liberty.— They might say so, I cant say I heard it. There was many Words said that I dont remember.
       Q. Was you in the forepeak?—I never was there.
       Q. Do you know of any uncustomable Goods that were found in this forepeak by any of this Party, or any other Part of the Vessell.—Not that ever were found to my Knowledge.
       Q. Did Corbit express great Grief and Concern when he was assurd that the Lt. was killed?—No.
       Q. by the Govr. B. Was it after Corbit knew of Lts. death that he said he would kill you.—Yes.
       Q. by Govr. Do you believe the Prisoners heard the Lt., forbid Silly and me to fire.—I do.
       Q. by Govr. Did you hear Corbet complain of the first Pistall, and the Answer?—Yes. The Ball missed Corbit if there was one in it. Corbit said to Lt., see what your Men have done. Well says the Lt., come out, and you shall have what Satisfaction you please.
       Q. by Mr. Otis. Are you sure there was but one Pistol dischargd before the Lt. fell.—But one.
       
       Q. by Prisoner to Mr. Bowen. Did the Lt. draw his sword and thrust it down several Times into the Place where the Prisoners were?–No.
       Q. by Otis to Bowen. Did you consider yourself with Mr. Panton as searching for Goods, or as a press Gang?—Ans. as searching for Goods. First I searchd for Men and then for goods.
       Q. Whether any of the Party searchd the forepeak for Goods after the Men were out?—I dont know that they did. Peacock and Stanhope no. We went on board the Rose before the Men were out.
       Q. to Bowen, Peacock, and Stanhope. Did you hear em frequently say they did not want to hurt em if they’d leave em.—Bowen did. The other 2 did not.
       Q. Mr. Bowen. I believe at different Times I might hear em all say, that they would kill &c. Corbit said he would put his Lamp out first. And the others might say to the same Purpose. I believe some of the others did. It was not always said with the same Voice. I cant tell which took the Candle from the Lt. I am certain Corbit said he would shoot with Gun loaden with sluggs and primed, and they all joind in it. Pierce Fenning presented the Musquet, but who the fish Gig or who cryd fire I cant say. I saw no body have the Musquet but him. The same Man presented it at Sinclair, and snapped it 3 times. Corbit said he knew him to be a Lt. Cant say that any other did. There was a Noise.
       Q. by Mr. Fitch. Whether Mr. Panton had found a Pistol or any Arms while in the Hold—main hold?—He came down unarmed without his sword. He took the Pistall from Silley some time after, as mentioned before. Silly had loaded it, for the or it may have been another for the Lt. blew the priming out, and gave it to one of the Crew. He had Time to go from side to side between, for Mr. Panton called him to him.
       
       Bowen see him take the Pistal from Silley, and blow the prim but did not see him blow the priming out. Stanhope saw him with a sword at the scuttle, but not in the Hold, I did not see him.
       Wm. Petty-grew. Physician. I saw the Body before it was buried. Soon after the Vessell came up to the Wharf. He came by his Death I suppose by the Wound he received in his Neck. About 3 Inches long, and of a triangular Figure, cut the Carotid Artery and Jugular Vein. I suppose 3 Inches in depth. There are two Jugular Veins on each side of the Neck.
       Q. by me. Are the Artery and vein 3 Inches deep?—I suppose it must have penetrated 3 Inches, for the natural Elasticity of the Artery and vein would have given Way.
       Robert Brice. Surgeons Mate. Knew the Lt. I saw him about 1/2 Hour before he died. His death I apprehend occasioned by a try-angular Wound in the left side of his Neck. It must have been the immediate occasion of his Neck i.e. death. The 2 Jugulars on the left side and the Carotid Artery were cutt thro. The Wound went down in an oblique Direction. There is an external and internal Jugular Vein. One could have known the Wound by the Instrument that gave it.
       There must have been force used in drawing it back, as the surface of the Wound was lacerated.
       James Silley. A private Marine. I went on board the Brigg, in the Boat—the 2d Boat. I was one that rowed. I went immediately down in the Hold with Mr. Peacock and the Master at Arms. Mr. Panton orderd Us to open the Hold Bulkhead.
       Q. by Govr. Bernard. Did you fire a Pistall?—Yes I fired a Pistall. The Prisoners orderd us upon our Peril not to approach the appartment. If We did they’d kill Us. They’d be the death of the 1st Man that should attempt to break in there. The Pistall I fired, was loaded with Powder only. It was given to me, I dont know by whom, for a Pistall only with Powder. I did not load it and dont know. He dont know by whom it was given to me but believe it was the Master at Arms. I fired it at the Time when I was taking hold of the Musquet that was presented thro the Bulkhead. I dont know that I presented at one any more than another. I had no Reason for firing it, but in Confusion, with no Intention at all. I catched at the Musquet and fird at the same time with the other Hand.
       
       Q. How near was the Mouth of your Pistoll to Corbetts face?—I dont know. It must be very nigh him, I believe, by the Explosion.
       Corbit said this is not good Usage.
       Mr. Panton said he would shew him the Man when he came on bord. Then a Cartridge was given me by Sinclair and I loaded the Pistall again. The Musquet was pointed thro the Bulkhead again. I seized it and kept it in my Hand for above 2 Minutes. But the Prisoners got it from me, 2 of em. I soon went over to the Larboard side where the Master at Arms were. The Lt. demanded me to give him the Pistol. Accordingly I did. I then assisted the Master at Arms in breaking down more of the Bulkhead with Pretence of getting in. The Prisoners then desired us to keep off upon their Peril for they would not be pressed. I remember Corbit very well. The others said keep clear Gentlemen at your peril for We will not be pressed. Corbit then said Mr. you Lt. stand clear if you dont I’le be the death of you. The Lt. made answer you may depend upon it if you kill any one you’l be hanged for it. They Corbit then often attempted shoving thro with the Harpoon, the whole of em desiring Us to stand clear. Soon upon it I heard another Pistall go off and the Cry of a Man. Looking about I saw the People all going out of the Hold and no one there but I and the Master at Arms. Sometime after Gibson came out and said the Lt. was dead. The Prisoners said it was no such thing.
       Q. Mr. Panton said he gave no orders to fire.
       Q. by Prisoner. Did We not tell em We wanted nothing but our Liberty, and not to hurt any of their People?—I heard some of them say they wanted nothing but their Liberty and would hurt nobody if they did not hurt them.
       Q. Whether some of the Boats Crew did not say, if We did not come out they would blow our Brains out or shoot us.—I believe there was Words of the Kind passed of both sides. A great deal of that.
       Q. Did not I give the Prisoner, a Piece of Bread and say that I wanted not to hurt him or any Man.—Yes.
       Q. by me. The Lt. said he had a Deputation to search and would search there. That . The Prisoners said there was no prohibited Goods there.
       Q. Did the Lt. or any of his Party search in any Part of the main Hold for prohibited Goods.—I did not see em.
       
       Q. Did you apprehend your Business was to search for prohibited Goods or to impress Men.—I understood that I came on Board in order to help Mr. Panton to search for prohibited Goods or to impress Men as he gave orders.
       
        John Bembridge.
       
       Mr. Fitch’s Application of the Evidence.
       Of the Utmost Importance to society that Murder should be punished.
       Shall only state the Evidence summarily.
       Mr. Panton an Officer of the Customs, duly authorized to make Searches and Seizures. The Commissioners here authorized by Act of Parliament, to issue commissions. This Commission issued to the officers of the Navy.
       As a Custom House Officer he had Authority to go on board any Vessell to search. He went on board, and demanded Papers and Leave to search. The Master readily consented.
       Masters explicit consent to search a material Circumstance.
       He found the Men, and insisted that they should come out and said he wanted to search that Place for prohibited Goods.
       No threatnings on the Part of Mr. Panton. On the contrary he spoke in the mildest and most persuasive manner.
       No arms when he went down the hold. Threatning Language from Prisoners. A Pistoll. Mr. Pantons Disapprobation. The Pistoll 1/2 hour before the fatal accident.
       Corbit one of the Persons that threw the Harpoon that killed the Lt. They were all active, stimulating one another, and all equally concerned, tho Corbit gave the mortal blow.
       Lt. was in the lawfull Discharge of his Duty, and the explicit consent of the Master for this Purpose. Any opposition to him therefore was illegal. The opposition being illegal he was not obliged to give back. No threatnings on the Part of Mr. Panton, by which the Prisoners could apprehend Danger to their Lives—tho they had apprehensions of being impressed.
       The Pistolls not fired by him, but vs. his express orders.
       The last Pistol after the Wound was given, Peacock saw the Blood.
       
       Lt. Governor says he did not see the Blood, till after he fird. The Register has taken it otherwise.
       The Threatnings of Prisoners levelled at Mr. Panton himself. We will put your Lamp out first. This shews Malice vs. himself in particular. Why should they single out this Person any more than others.
       If any Person is singled out, it is Malice, tho in an Affray.
       I will consider the apprehensions the Prisoners were under and the Effect of this upon the Evidence. They were under Apprehension of being impressed. But Mr. Panton did not say he would impress ’em. Ans. Mr. Bowen said, the Lt. told Prisoners he would take em all.
       How far this can excuse? Justify I apprehend it cannot.
       I am considering, how far the Prisoners Apprehensions could affect the Crime. I think it could not affect the Crime att all, as he was acting under a legal Authority to search for Goods.
       What Effect the Firing the 1st Pistol, can have upon the Crime? I apprehend it can have very little weight, as it was done without order, and the Lt. expressly disapproved it.
       Lt. unarmed, in such a Position and attitude that he could not be in a Condition of Offence.
       Q. Whether these Circumstances can soften the Crime down from Murder to Manslaughter, or whether they are not Proof of Malice forethought.
       Law. A Question whether the Court are to proceed by the civil Laws or by the Rules of the Common Law. I apprehend the Crime is the same by both Laws. The same essential Distinctions in both. The voluntarily taking away Life, Dolo malo, with Malice forethought. Manslaughter is not by Name in the civil Law, but the civil Law makes the same Allowances to the Infirmities of human Nature.
       Discretionary in civil Law, what Punishment to give to sudden Killing. By 27. H. 8. and 11. & 12. W. 3. compard, taking em together I apprehend no safer Rule can be proceeded by than to proceed by the common Law and this has been the Practice.
       I shall confine myself to the Rules of common Law.
       2 H.H.P.C. 16. 17. Q. Whether the statute does not restore Clergy. The offender is to have his Clergy. Lt. Governor said some Cases that would be Manslaughter at common Law would be punishd with death by civil Law.
       1. H.H.P.C. 455. 457. Implied Malice. Kills without Provocation.
       A Bailiff, Constable or Watchman. No lawful Warrant. Capias Distringas. 9. Co. 68. Same Book 458. A Bailiff Jurus and Conus. Pew said stand off. Bailiff laid hold. Pew killd. Murder. A similarity in these Cases. If Lt. had a Right to enter any Part of the Vessell, he is equally under Protection of Law as any other officer, and opposing him is at the opposers Peril.
       458. Bailiff, Cook. Cook bid him depart. It was Manslaughter in defence of his House no felony. Tho Lt. might pursue his Authority in an illegal Manner, yet it would be manslaughter. No greater Effect than that, it must be left to the Court whether so great. Should the Court think, that amounts to Manslaughter, I see no reason vs. punishing by the civil Law.
       Our Witnesses.
       Thomas Power. Master of the Brigg.
       
        . . . Panton said to me The Man of War.
       
       Q. Did the Man of War hail you before the Lt. came on board.— The Rose fired 2 Guns and hailed us by a Trumpet and ordered us to lie to after which Lt. Panton came on board. He enquired for the Master. I told him I was Master of the Vessell. Then he asked me for my Clearance. I told him I had none. He replyed you must certainly have some Papers. I told him I had no other Clearance but a Bill of Health and a Bill of Lading as it was a foreign Port, from whence I came, and we took no Clearance therefrom. He asked me for the Bill of Health which I produced. He then asked me for a List of my Men. I produced him my shipping Book. He asked me, if I would walk down into the Cabin. When he came down He asked me where my People were. I told him I did not know. Then he called for Pen and Ink, and for the Logg Book, and took down the Peoples Names, and he then ordered some of his Party to go and seek for my People, then he and turn em up from below. Then he asked me to open my Lazaretto scuttle for em. I told him I would. After he had taken my Peoples Names, he asked me if I had any particular Person, that I wanted a favour done him, let him know his Name, he would put a Mark against it and when he came upon deck, he would not take him. I told him I had one Man that was married, and I tho’t it was very hard to take him. He said by no means he would not take any no married Man, for he had orders to take None that was married.He asked me if I had any more Hands aboard, but what was in the List. I answered no. Then he desird me again to tell him if I had any more, for if he found more aboard it should be worse for me. While he and I were talking, some of his Men came and told him, that they found out the Men, that they were hid in the forepeak, and would not come out. Then he left me in the Cabin, and went upon deck, and I never saw no more of him, till he was brought up, by some of his Men out of the Hold.
       
       Q. What Condition was he then in?—He was wounded in the Neck on the left side. I perceived an Effusion of Blood. He might live an Hour or an Hour and half. Speechless when he came up.
       Q. Was you present when orders were given for the Boat to go on Board the Rose for more Men and arms? Declare all you know.—I was upon Deck when orders came up, to send the Cutter on Board and bring the Cutter, properly manned and armed. When the Cutter returned the Roses Men jumped in, upon the Briggs Deck. Some with their Pistolls cocked and some with their Cutlasses drawn. Some of ’em enquird, particularly the Master at Arms, enquired where the Dogs were, and said they would soon have ’em out” ? They then went down between decks to the Lt. All of them, but one Man, left to take Care of the Boat. In a little time afterwards, one of their Men came up upon deck to me, said he was sent by the Lt., (Charles Rainsford now present in Court) for some Tools, to cutt the Bulk head thro, and if I refused sending them, that he the Lt., would confine me. I told him I had none. If they could find any, about the Vessell, they may make Use of them.
       Q. by Mr. Otis. Did Lt. Panton demand a search of your Vessell as a Custom House officer?—No.
       Q. Did he demand a search for the Men?—He did not demand a search for them of me, but orderd his People to go and search for them.
       Q. For what Purpose did he search. Declare all you know.—I imagined it was to impress em. He said his orders were to take but 2 but as they had hid, he would take the whole four.
       Q. Did he say any thing to you about his being a Customs House Officer, or his Having a Right to search for Goods from first to last.— No sir.
       Q. Did you ever hear him give orders to any of his People to search the Vessell for prohibited or uncustomd Goods.—No.
       Q. What did the Prisoner Corbit say, when he first saw the dead Body of the deceased in the Cabin door?—When he came to the Cabin Door and saw the Lt. dead he shed Tears, turned about to the Marine and said to him, you Rascall, you are the Instigation of this Gentlemans death, and said you are the Person that fird at me.
       Q. by the Govr. Did Lt. behave civilly or uncivilly, to your observation?—He behaved civilly to me.
       Q. by me. What Country men were your two foremast Men who were not in the forepeak?
       Q. Were they Inhabitants of Marblehead, and had they families.—One had a family in Marblehead, the other was an Inhabitant there.
       Q. Were them 2 Men both pressed and carried aboard the Man of War afterwards the same day.—Yes. They were taken away. They were returned before night. I was not requird to settle their Wages, which I take to be the common Practice.
       Q. Did one of those 2 Men, deliver you the Key of his Chest and desire you to deliver his Chest to his Wife at Marblehead before he went on Board the Rose?—Yes.
       Q. by Commodore. When the Lt. desird you to unlay the Lazaretto scuttle, did he give any Reason for the Request.—No.
       Q. by Mr. Trail. Did he ask you what Goods you had aboard?—Yes. I told him Salt.
       Q. Did the Lt. say he should take no Americans?—Yes.
       Hugh Hill Mate of the Pitt Packett.
       On the 22d April we met a ship standing out of the Bay. (as to the firing before, confirms the Bet. 6. and 7 o clock they fired the Gun, and soon after, fird another. We bore down Under the Lee. They hailed Us, told us to bring too, and with our Head the same Way that they were, untill they would send there Boat aboard. Their Boat came on Board, with the Lt., 2 Midshipmen, and seven Men. The Lt. asked for the Master of the Vessell, who was then present. He asked him for his Papers. He told him he was from a foreign Port, he had only a Bill of Health, in Case of being put into another Port, and his Bill of Lading. Lt. asked him for his shipping Book, and asked him to go down into the Cabin with him. They remaind in the Cabin 7 or 8 Minutes, and the Lt. came upon deck again, with the shipping Book in his Hand, asked me if I was Mate of the Vessell. I told him I was. He told me to call our Men to answer to their Names. I told called to em to come aft and answer to their Names. The 2 that were upon deck came aft. The Lt. looking upon the Men, seeing no more come but them 2, looked steadfast upon me, and said Go sirrah and turn your People up, or I shall take you. I said sir you may use your Pleasure. At that Instant he took up his Sword from our Companion where he had laid it, and went forward drew the sword, and left the Scabbard and belt and went forward, and went down into the Forecastle, where the Prisoners were. He said My Lads, you had better come up. I shall take but 2 of you. You shall have an equall Chance. They replyed they would not. I heard a Number of Voices. Cant say they all spoke. They told him, they would not be impressed, that they would defend themselves, and they told him to keep off from them, they did not want to hurt him, nor any of His People. He called to Mr. Stanhope, one of the Midshipmen, to take 4 Hands in the Cutter, and go on board for more Men and Arms, and to have the Cutter properly armed. He then replyed to the Prisoners, that he had often known as stought fellows as you but by God I will have you all. He was down below the Upper deck, I was on the Upper deck, the scuttle open, between us, I leaning with my Head over the scuttle. I then went aft. Soon afterwards, he sent up to know if the lower deck Hatchways was open? I told him that came up, that all the Hatches and Scuttles in the Vessell were open, excepting that where the Boat stood. Soon after, he sent for Lights. I orderd the Cook to light Candles for him. Soon after they got the Light the 2d. Boat came aboard, with a Number of Men Armd. The Master at Arms, and Mr. Peacock, came out of the Boat first. The Master at Arms, swearing, saying “damn the Rascalls where are they? I’le have them out Immediately.” The Master at Arms went down forward, Mr. Peacock following, who orderd his Men to follow him. They went down. Soon after there came a Man up, asked for the Master, told him he wanted the Tools belonging to the Vessell, if he did not deliver em the Lt. would confine him. He told him, he did not know where they were, if they could find ’em they might take ’em. They found an Adz, and a Crow Bar, and went down into the Hold again with the Tools. In a short space of Time, I heard a Pistol go off. About 7 or 8 Minutes after, one of the People who came from below, told me that one of our Men was wounded. In 8 or 10 Minutes after, I heard a 2d. Pistall go off, and in 4 or 5 Minutes after, Mr. Peacock came up and hailed the Rose, and told em for Gods sake to send the Dr. on board the Lt was wounded. They bro’t the Lt. to the forescuttle, and I lent a hand to carry him down into the Cabin. The Dr. came to him. After the Dr. had been with the Lt., He came out of the Cabin, some of the People, asked him to dress the wounded Man, (meaning John Ryan). He answerd let the Rascall bleed and be damn’d. He ought to have a Brace of Balls drove thro his Head. The Man remaining in his Gore, till he was carried on board the Man of War. After they had placed sentries over Corbit James Silley a Marine, told Mr. Newcomb and me, that he fired a Pistol in Corbits face, thinking to make him retreat. Some of the People then after the Lt. was dead made mention that the Lt. was a Customhouse Officer. Our Master asked me if I had seen his shipping Book. I told him No. I went and asked the Midshipmen if they had seen the shipping Book. They told me No. They said they would search the Lts. Pocketts for it. They went down into the Cabbin and took his Papers all out of his Pocketts in my Presence. The shipping Book was not in his Pockett. When the Master of the Rose came on board to search, he brought a Deputation The Monday following, viz. the 24th., He brought a Deputation to search as a Custom House officer and shew it to Captn. Power. Captn. Power said He need not read it. The Vessell was all open he might search. There was no Parchment in his Lts. Pocketts, when his Papers were taken out. I examind all his Papers particularly, to find the shipping Book.—The Commission being shown him i.e. Hill he says it was not there.
       Q. Did Lt. Panton deceased from the time of his coming on board the Pit Packett to the Time he fell, make any Demand on Captn. Power, in your hearing, or of any other belonging to the Pit Packett, to suffer him to search the Vessell as a Custom House Officer for uncustomed Goods?—No.
       Q. Did the Lt. with his Party, from the Time of his coming on board the Pit packett to the time he fell, conduct him and themselves, in all Respects, merely as a press Gang?—Yes. I understood it so, and had very good Reason, when he told me, he would take me on board the Man of War, if I would not turn the men up!
       Q. How long was the Lt. on board the Brigg, before he fell.—It might be 2 Hours, as near as I can judge.
       Q. What Part of those 2 Hours was taken up in the forceable Attack upon the forepeak, where the Prisoners had retreated?—The whole Time, excepting what was spent with the Captn. and him, in the Cabbin and on deck, which might be 10 minutes in the whole.
       Q. With What Weapons was this Attack made, and what Methods used by the Lt. and his Party to break into the forepeak. Declare all you know.
       Answer. Crow, Adz, Pistolls and Cutlaces, I suppose, that were carried down.
       Q. What was said by the Officers, or People of the Man of War, to the two of your Men, when they were orderd into the Boat, after the Lts. fall, in order to be carried aboard the Rose.—I dont know I want upon deck.
       Q. What did the Officer find on the 24th.—He found our stores, some Bottles of Wine, and some loose Lemons, 5 or 600, in a Barrell, nothing else. He seized the Vessell, put the Broad Arrow on the Mast.
       Q. by Corbet. What did Corbit say when he first came up and saw the Lt., and what did he say and how behave?—Thro my Perswasion he came up. I told him it would be much better for him. He asked me if I would advise him for what. I thought was best for him. I told him I would not give him advice to his Prejudice. He came up and went into the Cabin, seeing the Corps, Tears came from his eyes, He turnd round and saw the Soldier that fird the Pistol upon him. Said you are the Rascall that is the occasion of this Gentleman loosing his Life. He said in the forepeak he did not believe the Lt. was dead.
       
       John Roney. Mariner on Board the Brigg.
       The Cutter came aboard and Lt. and two Midshipmen, and 7 Men. Lt. enquird for the Master. Lt. went below with the Master. He came up with the shipping Book in his Hand, and told the Mate to call the People. The Mate said there was 2 forward and called ’em accordingly. Lt., looking upon the shipping Book calls Michael Corbet, then he calls John Roney. I answerd to my Name. One of the Roses People came and told the Lt. the Men were down in the Fore peak. Lt. went forward, immediately. Took his sword drawn along with him. Lt. told asked the Prisoners to come up. The Prisoners answerd they would not. Lt. made Answer He would have them up. They said they did not want to hurt him or his People they wanted nothing but their Liberty.
       Some Time after the Lt. bid one, go aboard the Boat and fetch more Men, and bring the Boat armed and the Master at Arms.
       When the Cutter returnd again I hove her a Rope. They had a great many Arms and there was Mr. Peacock and the Master at Arms. The Master at Arms, hove off took a Pistall in one hand cockd as I thought and a Cutlass in the other. He jumped aboard the Brigg and says, “By Jesus I’le have these Dogs out.” Immediately speaking again “where is these Bugers.” He went down the forecastle with his Pistoll and Cutlace, I did not hear any more of him for about 30 Minutes. First Thing I heard was the Report of a Pistoll. Mr. Stanhope, standing centry over the Forecastle scuttle, told me, one of our People was wounded. About 5 or 6 minutes afterwards I heard another Pistal go off. About 4 or 5 minutes afterwards I heard the Lt. had got a deadly wound.
       
       James McGlocklin. Cook on board the Brigg.
       I was down in the steerage, and the Lt. desird me to get him a Light. I did. Desird me to shew him the Way twixt Decks forward. I shewd him the Way and carried the Light in my Hand. Lt. asked the Prisoners if they would come up. They replyd they would not. He said it would be better for ’em. If they would not he would make them. They said they would not, they were Freemen born free, and would not go aboard a Man of War. He said He would have em. For Men he came for and Men he would have. Lt. said if they would come up he would not hurt any of them. They said say” would not, they would stand in their own Defence they did not want to hurt no Body.
       I went aft into the steerage again untill the Boat came on Board 2d. time with more Men and more Arms. Lt. called for another Light. I got it, and carried it forward to him. Heard him say that he had seen as stout Men as them come out very easy before now. They replyed to him they were none of them sort of Men. He said to them I’m the Man that will bring you out. Then I went aft. Lt. calld after me to shew him the Hatchways, which I did. Then the Master at Arms came directly with his Cutlace and Pistoll, and askd me for a Crow bar. I told him I did not know where to find one. He takes lookd and found a Crow bar. Then says he where’s these Buggers, I’le have them out. Lt. and He and the rest of their People went down in the Hold and I went away into the steerage. Presently after I heard a Pistoll go off. One of the Men of Wars men came up and told me one of our People was wounded. Soon after, 4 or 5 Minutes I believe, I heard another Pistoll go off. Presently I see the Wounded Man, John Ryan come out crawling over the Water Casks. Askd me to help him. Beggd of me to get him Water he was faint, &c. Soon after I heard the Lt. was killed.
       Q. Did you ever hear Lt. or any of his Party demand leave to search for Goods or say any Thing about it.—No.
       Q. Did they behave merely as a press Gang?—Yes, and I never suspected they had any other Design. I saw Lt. have his sword.
       
       Edward Wilks. A private Marine on board the Rose.
       Q. Did you place the Sentries over Corbit, on board the Brigg after the Lt. was killd?—Yes.
       Q. How did he behave and what Conversation had you with him about the unhappy Accident.—The Centrys were planted and I went down to see if every Thing was quiet. I found Disturbances on both sides. I beggd of the Prisoners at the Barr, Ryan excepted to behave in a better manner, for the Lt. was kil’d. They made me answer, that they could not believe it. For they did not mean any Harm to any one without it was them that came armed against them, and further told me, that if I would lay down my Arms, they would lay down theirs, and I might be welcome to eat or drink with them. I made em answer, that I did not choose any Thing of the sort. Corbit desird me, to go to Mr. Hill the Mate, and ask him, as to send em something to stop the Wound, for he was shot. Accordingly I went up. He went down.
       Charles Raynsford. A Seaman, on board the Rose. Came in the first Boat, with the Lt., and was down in the Briggs Hold with him. In going down the Hold, I heard Mr. the Master at Mr. Peacock was the Head officer, and the Master at Arms. There was orders given to break open the Bulk head. The Prisoners said the first Man that made a Hole they would be the death of him. Presently after a Hole was made. The Prisoners never hurt any of em that made it, tho the Hole was large eno, to have hurt em with their Weapons. Some time after, the Lt. came down, when he came down I did not really see him. The Lt. took my Pistall from me. Mr. Peacock was close by. I made answer I cant stand here with a naked Cutlace only. With that I drew back. Lt. orderd somebody, to go upon deck and fetch an Ax. I went up to the Captain, Power and I asked him for an Ax. I saw the first Pistal that was fird run close to his face and fird. Corbit said Gentlemen you have wounded me. Corbit askd the Lt. by what Authority he fird at him.
       Q. Did you hear Mr. Panton say he wanted to search for uncustomd Goods?—No. I did not.
       Capt. Robert Calef. 30th of April, Mr. Bowen came to my House. I said to him an unhappy Accident happd on board the Brigg. How did it happen?—I was as nigh the Man that kill’d the Lt. as the Lt. was when he was killed. I askd him how the affair was. He told me the Man had given him all the fair Warning imaginable and it was Lts. own fault, and they had talked together, the Lt. and Prisoners, while the Boat was gone for.
      